Citation Nr: 0708117	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), prior to February 
8, 2005. 

3.  Entitlement to an initial staged rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from 
February 8, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 until May 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision and an August 
2004 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Detroit, Michigan. 

Procedurally, regarding the veteran's increased rating claim 
for PTSD, the RO granted his claim in the April 2003 rating 
decision and established an evaluation of 10 percent, 
effective November 9, 2001.  A November 2003 statement 
submitted by the veteran's representative on behalf of the 
veteran disagreed with this rating decision.  The Board notes 
that a December 2003 rating decision also established service 
connection for PTSD with same evaluation and effective date 
as the April 2003 rating decision.   A timely notice of 
disagreement was filed regarding the December 2003 rating 
decision.  As an appeal was perfected regarding the April 
2003 rating decision, the Board finds that this rating 
decision is currently on appeal.

In April 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.

Further, the Board notes the veteran, in the February 2007 
informal hearing presentation, is making a claim of 
entitlement to a total disability rating based on individual 
unemployability.  The Board refers this issue back to the RO 
for appropriate consideration.  




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.

2.  The service medical records are negative for complaints 
or findings relating to diabetes mellitus.

3.  Type II, diabetes mellitus is not currently demonstrated 
by the probative competent medical evidence of record.

4.  Prior to August 25, 2004, the veteran's PTSD was 
manifested by no more than mild symptoms, which minimally 
interfere with occupational or social functioning.

5.  From August 25, 2004 through February 7, 2005, the 
veteran's PTSD was productive of complaints of depression, 
panic attacks, flashbacks, nightmares, and impaired sleep; 
objectively, the veteran had normal thought process, and no 
deficits in comprehension, memory, intelligence, or judgment.

6.  From February 8, 2005, the veteran's PTSD is productive 
of complaints of nightmares, flashbacks, anxiety to combat-
related stimuli, panic attacks, irritability, and 
hypervigilance; objectively, the veteran had normal speech 
and a logical thought process, was fully oriented, had good 
hygiene, and denied hallucinations, and was assigned a GAF 
score between 41 and 50 after two VA psychological 
examinations.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Prior to August 25, 2004, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).

3.  From August 25, 2004 through February 7, 2005, the 
criteria for entitlement to an initial staged evaluation of 
30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2006).

4. From February 8, 2005, the criteria for entitlement to an 
initial staged evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Regarding the veteran's claim for service connection, VA 
satisfied its duty to notify as to the claim by means of a 
January 2004 letter from the RO to the veteran.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, a May 2006 communication informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

Regarding the veteran's increased claim, here, he is 
appealing the initial rating assignment as to his PTSD.  In 
this regard, because the April 2003 rating decision granted 
the veteran's claim of entitlement to service connection, 
such claim is now substantiated.  His filing of a notice of 
disagreement as to the April 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD at issue 
(38 C.F.R. § 4.130, DC 9411) and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial staged evaluations that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, Social Security 
Administration determination and records, and reports of 
post-service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony 
provided at an April 2005 hearing before a RO decision review 
officer.  The Board has carefully reviewed his statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  As a 
final point regarding the veteran's service connection claim, 
and as will be discussed below, the Board finds that the 
probative competent medical evidence does not reveal current 
Type II, diabetes mellitus.  Thus, the Board is of the 
opinion that further assistance, to include the scheduling of 
an examination, is not required, as no reasonable possibility 
exists that with such assistance any claim could be 
substantiated.  See 38 U.S.C.A. § 5103A.   

Legal criteria

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus, as a chronic disease, becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) 
(2006).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes) shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  The Type 2 diabetes shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.



I.  Service connection- Type II, diabetes mellitus

The veteran asserts that service connection is warranted for 
type II, diabetes mellitus, to include as a result of 
herbicide exposure in Vietnam.  

The first question in determining a claim for service 
connection is whether the record contains medical evidence of 
a current disability.  After reviewing the medical evidence 
of record, the Board finds that, for the reasons given 
herein, service connection for this disability is not 
appropriate, as the disability is not currently demonstrated.

It is initially noted that his service medical records do not 
reflect that the veteran ever complained of diabetes related 
symptomatology or was diagnosed with diabetes mellitus while 
in service.  His May 1969 clinical separation examination was 
normal.     

After service, several private medical records indicate that 
the veteran has Type II, diabetes mellitus.  The first 
findings was a report of a glucose test from a private 
facility dated March 11, 2003, which indicated that the 
veteran had Type II, diabetes mellitus because his glucose 
reading of 127 was greater than 126.  Private medical records 
from J.P.F., D.O., dated in June 2003 and July 2003, noted 
assessments of Type II, diabetes mellitus, diet controlled.  
An October 2003 private medical record noted that the veteran 
has Type II, diabetes mellitus, diet controlled, and 
diagnosed on March 11, 2003.  A March 2004 statement from 
L.L.S., M.D., noted that the veteran has Type II, diabetes 
mellitus.  The Board notes that the private physicians did 
not indicate that they had reviewed the veteran's claims 
folder nor did they link the above impressions to the 
veteran's service or herbicide exposure.

An examination was conducted by VA in March 2004.  The VA 
examiner, upon reviewing the claims folder and physical 
examination of the veteran, as well as laboratory test 
findings, found that there was no evidence of diabetes 
mellitus.  An addendum to the examination report noted that 
the veteran was supposed to have had a glucose tolerance test 
and faxed the result to VA, but he failed to do so.  Chemical 
and hematology testing revealed that the veteran's glucose 
level was within normal limits in March 2004.  In November 
2005 the same VA examiner, after reviewing the March 2004 
examination report, noted that the veteran had had a 3-hour 
glucose tolerance test at a VA facility.  Based on the 
results of this objective clinical test, the VA examiner 
opined that the veteran does not currently have Type II, 
diabetes mellitus.   

In sum, the Board finds that the March 2004 VA examination 
findings and November 2005 VA opinion to be the most 
probative medical evidence of record based on the examiner's 
review of the veteran's records and his interpretation of the 
objective results from the 3-hour glucose test.  As 
previously noted, the examiner determined that there was no 
evidence of Type II, diabetes mellitus.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In light 
of the above finding of no current Type II, diabetes 
mellitus, presumptive service connection based on a status as 
a chronic disease, or due to herbicide exposure, is not for 
consideration.

The veteran has expressed a belief, including during his 
April 2005 hearing, that he has type II, diabetes mellitus 
that is causally related to active service.  The veteran's 
spouse, in a December 2004 statement in support of his claim, 
also expressed her belief that the veteran has diabetic 
problems related to herbicide exposure in Vietnam.  However, 
the Board notes that neither the veteran, nor his spouse, 
have been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical diagnosis or causation.  As such, these lay opinions 
do not constitute competent medical evidence and lack 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the probative competent evidence does not 
establish the current presence of type II, diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  



II.  Increased rating- PTSD

A.  Prior to August 25, 2004

The veteran is currently assigned a 10 percent evaluation for 
his service-connected PTSD, pursuant to Diagnostic Code 9411, 
through February 7, 2005.  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  In 
order to achieve the next-higher 30 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Upon VA examination in February 2002, the veteran was noted 
as being pleasant and spontaneous with information.  He 
reported instances of hypervigilence and problems sleeping.  
A mental status examination by the examiner revealed the 
veteran's mood to be pleasant with a reactive affect.  No 
thought disorder was noted.  He had no thoughts of suicide.  
He had fair insight and his cognitive ability and judgment 
were intact.  The veteran was employed as cultural teacher 
and had been married for 13 years.  He was diagnosed with 
PTSD, mild and alcohol dependence, in full remission.  A GAF 
score of 70 was assigned.  

Private medical records, covering the time period prior to 
August 25, 2004, reveal that the veteran had instances of 
stress and depression that were related by the private doctor 
to his job responsibilities.  These records also showed that 
the veteran was continuously medicated.  A private 
psychological examination in February 2002 noted that the 
veteran was alert and oriented with good judgment.  Although 
the private examiner found that he had a blunt affect and was 
positive for hyperarousal, the veteran was very cooperative 
and respectful.  He was diagnosed with PTSD, depressive 
disorder, not otherwise specified (rule out manic 
depression), chronic pain disorder, and history of alcohol 
dependence in remission for 17 years.  No GAF score was 
provided.  The Board acknowledges that a June 2003 private 
psychiatric examination revealed that the veteran had chronic 
sleep impairment and nightmares.  

After weighing the foregoing evidence, the Board finds that 
the evidence does not reveal an overall psychiatric 
disability manifested by the type and degree of symptoms, or 
the effects of, which more closely approximate the criteria 
for a disability rating in excess of 10 percent prior to 
August 25, 2004.  As noted above, the veteran's GAF score on 
VA examination in February 2002 reflected no more than mild 
symptoms and that the veteran was generally functioning well.  
As the veteran's GAF score is not solely dispositive of the 
veteran's functional capacity, the Board additionally notes 
that the reported clinical findings noted above are 
consistent with the veteran's GAF score.  He retains good 
judgment and a pleasant mood.  He had retained employment and 
sustained marriage in excess of a decade.  His blunt affect, 
hyperarousal and use of medication are considered in his 
current disability rating.  

B.  From August 25, 2005 through February 7, 2005

The Board notes an August 25, 2004 private medical record 
indicated that the veteran suffered from depressed mood and 
frequent panic attacks.  His affect was blunted.  He also 
admitted to suicidal ideation.  He was diagnosed with PTSD, 
major depression, severe.  A panic disorder was also 
diagnosed.   Private psychological progress noted dated in 
September, October, and November of 2004 indicate similar 
symptoms and diagnoses.  For example, the October 2004 
private medical record indicated that the veteran had panic 
attacks 3 times per week.  Also, in November 2004, the 
examiner assigned a GAF of 31-40.  The Board notes that this 
GAF score range appeared to account for physical factors, 
rather than PTSD alone.  

After reviewing the pertinent evidence of record, the Board 
finds that the evidence warrants a staged rating of 30 
percent for PTSD, effective August 25, 2004, the date of the 
private psychiatric examination when it is factually 
ascertainable from the evidence of record that his disability 
had worsened.  The Board finds that the private psychiatric 
examination shows that the veteran's PTSD had been productive 
of moderate industrial and social impairment.  The Board 
recognized that the veteran's PTSD symptomalogy has not 
demonstrated all the criteria for a 30 percent rating.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

From August 25, 2004 through February 7, 2005, the Board 
notes that the veteran's disability did not most nearly 
approximate the criteria for the next-higher 50 percent 
evaluation.  To warrant a 50 percent rating, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.   The evidence in the 
aforementioned time period has not revealed instances of, 
among others, circumstantial, circumlocutory, or stereotyped 
speech; difficulty understanding complex commands; or 
impaired judgment or abstract thinking.  

In sum, the evidence of record reveals symptomatology which, 
on the whole, supports the next-higher 30 percent evaluation 
under Diagnostic Code 9411, from August 25, 2004 through 
February 7, 2005.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  From February 8, 2005

From February 8, 2005, the veteran PTSD is evaluated as 50 
percent disabling.  
The next-higher 70 percent rating criteria includes symptoms 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

On VA psychiatric examination in February 2005, the veteran 
reported being unemployed and having panic attacks as well as 
nightmares.  He was alert and oriented in all spheres.  His 
speech was regular in rhythm and rate and was coherent and 
goal directed.  His short- and long-term memories were 
grossly intact.   The VA examiner noted a broad affect-from 
tearful to smiling.  The veteran had poor concentration and 
difficulty mobilizing his thoughts.  Although he reported 
having panic attacks three times per week, he denied 
delusions or paranoia.  He reported often seeing things in 
his peripheral vision.  He denied any intention or plans to 
harm himself or others.  Judgment and insight were intact.  
He was diagnosed with PTSD and assigned a GAF score of 45.  

Upon VA examination in October 2005, the veteran reported 
symptoms of anhedonia, dysphoria, anxiety, nightmares, and 
flashbacks.  He also stated that he avoids crowds and does 
not socialize with friends or family members.  He denied 
hallucinations, but he did report hearing mumbling voices.  
He had been married for 18 years and was currently 
unemployed.  Mental status examination of the veteran 
indicated that he was casually dressed, well-groomed, and had 
good body hygiene.  His speech was normal without any 
aphasia.  His thought process was coherent and goal-directed.  
The VA examiner did not find a formal thought disorder, but 
stated that the veteran tends to be hypervigilant and 
paranoid.  His affect was dysphoric and his mood was 
described by the examiner as being bad, angry, and depressed.  
After a review of the claims file, the examiner diagnosed the 
veteran with chronic PTSD and with alcohol and nicotine 
dependence in full remission.  A GAF score of 41-50 was 
assigned.  

The Board does not find the evidence from February 8, 2005 
shows a disability picture consistent with the next-higher 70 
percent rating.  In reviewing the 70 percent criteria, the 
Board observes the October 2005 VA examination report where 
the veteran noted having two instances of suicidal thought.  
The veteran stated that such thoughts come and go.  It was 
also noted that he has homicidal thoughts towards people in 
general, but it was clarified that he does not target 
specific persons.  Even so, the overwhelming majority of the 
evidence does not establish symptomatology consistent with 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  Indeed, there is no showing of obsessional rituals 
which interfere with routine activities.  Moreover, there is 
no showing of impaired impulse control or spatial 
disorientation.  The veteran's speech was not shown to be 
intermittently illogical, obscure, or irrelevant.  Further, 
the evidence does not demonstrate neglect of personal 
appearance and hygiene

In conclusion, the Board finds that the evidence for this 
time period demonstrates symptoms consistent with the current 
50 percent rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Prior to August 25, 2004, entitlement to an initial rating in 
excess of 10 percent for PTSD is denied.

From August 25, 2004 through February 7, 2005, an initial 
rating of 30 percent for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From February 8, 2005, entitlement to an initial rating in 
excess of 50 percent for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


